NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BINGYING AN,                                    No.    15-72794

                Petitioner,                     Agency No. A088-285-457

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Bingying An, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018).

We grant in part and deny in part the petition for review, and we remand.

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm An suffered in China rose to the level of persecution. See

id. at 1213-17 (finding petitioner suffered past persecution because of his religious

beliefs where he was detained, beaten, forced to sign a document promising not to

attend a home church, and required to report to the police weekly); see also Guo v.

Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of the circumstances

compelled finding of persecution). Thus, we grant the petition for review as to

An’s asylum and withholding of removal claims, and remand to the agency for

further proceedings consistent with this disposition. See Guo, 897 F.3d at 1217;

see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In his opening brief, An does not challenge the BIA’s determination that he

did not preserve for appeal the IJ’s denial of his CAT claim. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not

supported by argument are deemed abandoned.”). Thus, we deny the petition for

review as to relief under CAT.

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.


                                          2                                    15-72794